Name: Decision of the EEA Joint Committee No 94/98 of 25 September 1998 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement
 Type: Decision
 Subject Matter: organisation of work and working conditions;  European construction;  technology and technical regulations;  health
 Date Published: 1999-07-22

 Avis juridique important|21999D0722(13)Decision of the EEA Joint Committee No 94/98 of 25 September 1998 amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA Agreement Official Journal L 189 , 22/07/1999 P. 0068 - 0068DECISION OF THE EEA JOINT COMMITTEENo 94/98of 25 September 1998amending Annex XVIII (Health and safety at work, labour law, and equal treatment for men and women) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex XVIII to the Agreement was amended by Decision of the EEA Joint Committee No 37/98 of 30 April 1998(1);Whereas Commission Directive 97/59/EC of 7 October 1997 adapting to technical progress Council Directive 90/679/EEC on the protection of workers from risks related to exposure to biological agents at work (seventh individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC)(2) and Commission Directive 97/65/EC of 26 November 1997 adapting, for the third time, to technical progress Council Directive 90/679/EEC on the protection of workers from risks related to exposure to biological agents at work(3) are to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indents shall be added in point 15 (Council Directive 90/679/EEC) in Annex XVIII to the Agreement: "- 397 L 0059: Commission Directive 97/59/EC of 7 October 1997 (OJ L 282, 15.10.1997, p. 33),- 397 L 0065: Commission Directive 97/65/EC of 26 November 1997 (OJ L 335, 6.12.1997, p. 17)."Article 2The texts of Directives 97/59/EC and 97/65/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 October 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 September 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 310, 19.11.1998, p. 25.(2) OJ L 282, 15.10.1997, p. 33.(3) OJ L 335, 6.12.1997, p. 17.